Citation Nr: 1426682	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2012, the Veteran presented testimony at a hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The Board notes that evidence in the record, such as VA treatment records, the Veteran's statements and lay statements from previous coworkers, friends, and family, show that the Veteran's PTSD has significant effects on his occupation because it causes problems with his ability to perform task and work with others.  Accordingly, the Board finds that a claim for a TDIU as due to PTSD has been raised by the record.  In light of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU is properly considered as part of the claim for an increased rating for PTSD.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  VBMS shows that the Veteran in December 2013 filed claims for tinnitus, hearing loss, and hypertension.  The Board refers this matter to the Agency of Original Jurisdiction (AOJ) for appropriate action.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to an increased rating for PTSD and for a TDIU.  

The Veteran last received a VA examination for his PTSD in November 2010.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, a new VA examination of the Veteran's PTSD is necessary.  

Thus, as the Veteran's claim for an increased rating for PTSD is being remanded for additional development, the Board finds that the claim for a TDIU is inextricably intertwined with the claim for an increased rating for PTSD.  The assigning of a higher disability rating for the Veteran's PTSD would potentially affect the issue of whether the Veteran was unemployable due to his service-connected disability.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.

Additionally, the Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim.  Therefore, he should be provided with such notice on remand.    

Moreover, the Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully met and satisfied with respect to the issue of entitlement to a TDIU rating due to service-connected disabilities pursuant to 38 C.F.R. § 4.16(a) and (b).  

The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should then have the Veteran scheduled for a VA examination to determine the current severity of his service-connected PTSD and the effects of his PTSD on his ability to obtain and retain employment consistent with his education and occupational experience but irrespective of his age and other nonservice-connected disabilities.  
The claims folder must be reviewed in conjunction with the examination.  After review of the claims file, the examiner should:

a.  Perform all studies or tests deemed necessary and report all the findings in detail.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  The examiner shall assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and determine the extent to which the Veteran's service-connected PTSD impairs his occupational and social abilities.  

b.  The examiner should elicit from the Veteran and the record a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disability alone, and irrespective of age and all nonservice-connected disabilities, precludes him from securing and following substantially gainful employment consistent with his education and occupational experience. 

A complete rationale for all opinions expressed must be provided.

3.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed and the claims for entitlement to an increased rating for PTSD and entitlement to a TDIU be adjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case that includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



